United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1305
                                   ___________

United States of America,               *
                                        *
                  Appellee,             *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Sam McDonald,                           *
                                        *
                  Appellant.            *
                                   ___________

                              Submitted: June 12, 2002

                                  Filed: August 15, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, HEANEY and MURPHY, Circuit Judges.
                         ___________

HEANEY, Circuit Judge.

       Sam McDonald appeals the fifteen-month sentence he received following his
guilty plea to manufacturing counterfeit currency in violation of 18 U.S.C. § 471.
McDonald argues that the district court1 erred in denying his motion for a downward
departure. We affirm.




      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
       On July 18, 2001, McDonald and co-defendants Mary Vandivier and Kristina
Taylor were charged with several counterfeiting violations. McDonald was arraigned
on August 9, 2001, and on September 26, 2001, he entered a guilty plea to
manufacturing counterfeit currency. Prior to sentencing, McDonald gave notice of
his intention to file a request for a downward departure under United States
Sentencing Commission, Guidelines Manual (USSG) § 5K2.0. The district court
found it had no authority to grant McDonald’s request absent a government motion,
and sentenced McDonald to serve fifteen months of imprisonment and three years of
supervised release, and pay $900.00 in restitution. McDonald asserts that he was
entitled to a downward departure because at the time of his arrest he disclosed
information that led to the arrest and prosecution of Vandivier and Taylor.2

      We review the district court’s application of the sentencing guidelines de novo.
United States v. Hetherington, 256 F.3d 788, 796 (8th Cir. 2001). Under § 5K2.0, a
departure may be granted where “there exists an aggravating or mitigating
circumstance of a kind, or to a degree, not adequately taken into consideration by the
Sentencing Commission in formulating the guidelines . . . .” USSG § 5K2.0 (quoting
18 U.S.C. § 3553(b) (2000)). The Sentencing Commission, however, has considered
departures based on a defendant’s assistance to the government and has provided
USSG § 5K1.1 as a means for implementing such departures. United States. v. Baker,
4 F.3d 622, 624 (8th Cir. 1993).

      Absent a motion by the government pursuant to § 5K1.1, “a district court
generally lacks the authority to grant a downward departure based on a defendant’s


      2
        When McDonald was arrested, he admitted that he produced counterfeit
money, and that he gave several counterfeit bills to Vandivier. The police then
interviewed Vandivier, who admitted that she and Taylor passed the bills at several
businesses. Because of McDonald’s admission, the district court granted him a
reduction of two levels for acceptance of responsibility, pursuant to USSG § 3E1.1,
at the time of sentencing.

                                         -2-
substantial assistance.” United States v. Wolf, 270 F.3d 1188, 1190 (8th Cir. 2001)
(citations omitted); United States v. Aslakson, 982 F.2d 283, 284 (8th Cir. 1992)
(“Cooperation with prosecutors simply cannot be sufficiently extraordinary to warrant
a departure under § 5K2.0 absent a government motion under § 5K1.1”). “[T]he only
time the district court has the authority to depart for such cooperation . . . is when ‘the
defendant makes a ‘substantial threshold showing’ of prosecutorial discrimination or
irrational conduct.’” Aslakson, 982 F.2d at 284-85 (citations omitted). In the present
case, McDonald’s statements to authorities constituted “assistance in the investigation
or prosecution of another person who has committed an offense,” USSG § 5K1.1, yet
McDonald has failed to demonstrate that the prosecution acted in a discriminatory or
irrational manner when it refused to file a substantial assistance motion. Accordingly,
McDonald was not entitled to a downward departure. The judgment of the district
court is affirmed.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-